Name: Commission Directive 2008/53/EC of 30 April 2008 amending Annex IV to Council Directive 2006/88/EC as regards Spring viraemia of carp (SVC) (Text with EEA relevance)
 Type: Directive
 Subject Matter: fisheries;  agricultural activity;  trade;  health;  marketing
 Date Published: 2008-05-01

 1.5.2008 EN Official Journal of the European Union L 117/27 COMMISSION DIRECTIVE 2008/53/EC of 30 April 2008 amending Annex IV to Council Directive 2006/88/EC as regards Spring viraemia of carp (SVC) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 61(2) thereof, Whereas: (1) Directive 2006/88/EC lays down certain animal health rules applicable to aquaculture animals and products thereof. Those rules take into account the listing of diseases as exotic and non-exotic in Part II of Annex IV to that Directive and the susceptible species. (2) Spring viraemia of carp (SVC) is included in the list of non-exotic diseases in Part II of Annex IV to Directive 2006/88/EC. (3) In the framework of discussions in the Council leading to the adoption of Directive 2006/88/EC, the Commission issued a declaration acknowledging the concerns raised by several of the carp producing Member States on the consequences of having SVC subject to harmonised Community provisions. The Commission therefore declared that it would, after the entry into force of Directive 2006/88/EC, but before its date of application, upon the request and based on the arguments presented to it, re-assess whether SVC should continue be included in the list in Part II of Annex IV to that Directive. The Commission has received requests for re-assessment from several Member States. (4) Part I of Annex IV to Directive 2006/88/EC sets out the criteria for listing diseases as exotic and non-exotic. According to the criteria for listing non-exotic diseases, consideration should be given as to whether the disease has the potential for significant economic impact if introduced into a Member State free of the disease by production losses and by annual costs associated with the disease and its control exceeding 5 % of the value of the production of the susceptible aquaculture animal species production in the region. (5) According to information from the main carp production Member States, SVC is already an endemic disease. However, during the last 20 to 25 years, SVC has not caused major losses to the industry. (6) In addition, it is appropriate to consider whether SVC may be controlled at Member State level and whether such control is cost-beneficial. Due to the hydrographical situation and the structure of the carp aquaculture in the main carp producing Member States, the costs related to measures to eradicate that disease would be disproportionate to the economic losses caused by the disease. On the basis of the recent information received, SVC appears not to meet all the criteria for inclusion in the list of non-exotic diseases in Part II of Annex IV to Directive 2006/88/EC. (7) Consequently, it is appropriate to delete SVC from the list of non-exotic diseases in Part II of Annex IV to Directive 2006/88/EC. (8) Article 43 of Directive 2006/88/EC provides that Member States may take measures to prevent the introduction of, or to control, diseases not listed in Part II of Annex IV thereto, where those diseases constitute a significant risk for the animal health situation of aquaculture or wild aquatic animals in those Member States. Those measures are not to exceed the limits of what is appropriate and necessary to prevent the introduction of, or control of, such diseases. (9) Pursuant to Article 63 of Directive 2006/88/EC, Commission Decision 2004/453/EC of 29 April 2004 implementing Council Directive 91/67/EEC as regards measures against certain diseases in aquaculture animals (2) is to continue to apply for the purposes of Directive 2006/88/EC pending the adoption of the necessary provisions in accordance with Article 43 of that Directive, which are to be adopted no later than three years after entry into force of the Directive. (10) Under Commission Decision 2004/453/EC, Denmark, Ireland, Finland, Sweden and United Kingdom have their whole territory or parts thereof approved as SVC-free or under control and eradication programmes. Those Member States may consequently require additional guarantees for the introduction into those territories of species susceptible to SVC. (11) The Member States that may require additional guarantees in place in accordance with Decision 2004/453/EC should be allowed to continue to apply measures in accordance with Article 43 of Directive 2006/88/EC, including restrictions on the placing on the market and imports, in order to control SVC and maintain their disease-free status. (12) Annex IV to Directive 2006/88/EC should therefore be amended accordingly. (13) Directive 2006/88/EC provides that the Member States are to adopt national measures complying with that Directive by 1 May 2008 and apply the national provisions by 1 August 2008. In order to give Member States sufficient time, the national measures complying with Directive 2006/88/EC, as amended by the present Directive, should be adopted by 1 August 2008, and the national provisions applied from 1 August 2008. (14) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex IV to Directive 2006/88/EC is amended in accordance with the Annex to this Directive. Article 2 Member States shall adopt and publish, by 1 August 2008 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 August 2008. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 30 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 156, 30.4.2004, p. 5; as corrected by OJ L 202, 7.6.2004, p. 4. Decision as amended by Decision 2006/272/EC (OJ L 99, 7.4.2006, p. 31). ANNEX Part II to Annex IV is replaced by the following: PART II Listed diseases EXOTIC DISEASES DISEASE SUSCEPTIBLE SPECIES FISH Epizootic haematopoietic necrosis Rainbow trout (Oncorhynchus mykiss) and redfin perch (Perca fluviatilis) Epizootic ulcerative syndrome Genera: Catla, Channa, Labeo, Mastacembelus, Mugil, Puntius and Trichogaster MOLLUSCS Infection with Bonamia exitiosa Australian mud oyster (Ostrea angasi) and Chilean flat oyster (O. chilensis) Infection with Perkinsus marinus Pacific oyster (Crassostrea gigas) and Eastern oyster (C. virginica) Infection with Microcytos mackini Pacific oyster (Crassostrea gigas), Eastern oyster (C. virginica), Olympia flat oyster (Ostrea conchaphila) and European flat oyster (O. edulis) CRUSTACEANS Taura syndrome Gulf white shrimp (Penaeus setiferus), Pacific blue shrimp (P. stylirostris), and Pacific white shrimp (P. vannamei) Yellowhead disease Gulf brown shrimp (Penaeus aztecus), Gulf pink shrimp (P. duorarum), Kuruma prawn (P. japonicus), black tiger shrimp (P. monodon), Gulf white shrimp (P. setiferus), Pacific blue shrimp (P. stylirostris), and Pacific white shrimp (P. vannamei) NON-EXOTIC DISEASES DISEASES SUSCEPTIBLE SPECIES FISH Viral haemorrhagic septicaemia (VHS) Herring (Clupea spp.), whitefish (Coregonussp.), pike (Esox lucius), haddock (Gadusaeglefinus), Pacific cod (G. macrocephalus), Atlantic cod (G. morhua), Pacific salmon (Oncorhynchus spp.) rainbow trout (O. mykiss), rockling (Onos mustelus), brown trout (Salmo trutta), turbot (Scophthalmus maximus), sprat (Sprattussprattus) and grayling (Thymallus thymallus) Infectious haematopoietic necrosis (IHN) Chum salmon (Oncorhynchus keta), coho salmon (O. kisutch), Masou salmon (O. masou), rainbow or steelhead trout (O. mykiss), sockeye salmon (O. nerka), pink salmon (O. rhodurus) chinook salmon (O.tshawytscha), and Atlantic salmon (Salmo salar) Koi herpes virus (KHV) disease Common carp and koi carp (Cyprinus carpio) Infectious salmon anaemia (ISA) Rainbow trout (Oncorhynchus mykiss), Atlantic salmon (Salmo salar), and brown and sea trout (S. trutta) MOLLUSCS Infection with Marteilia refringens Australian mud oyster (Ostrea angasi), Chilean flat oyster (O. chilensis), European flat oyster (O. edulis), Argentinian oyster (O. puelchana), blue mussel (Mytilus edulis) and Mediterranean mussel (M. galloprovincialis) Infection with Bonamia ostreae Australian mud oyster (Ostrea angasi), Chilean flat oyster (O. chilensis), Olympia flat oyster (O. conchaphila), Asiatic oyster (O. denselammellosa), European flat oyster (O. edulis), and Argentinian oyster (O. puelchana) CRUSTACEANS White spot disease All decapod crustaceans (order Decapoda)